 
AGREEMENT
 
RELATING TO THE SHARE CAPITAL INCREASE OF
 
SOLTERA MINING CORP
 
 

--------------------------------------------------------------------------------

 
SOLTERA MINING CORP
 
 (hereinafter “Soltera”)
 
and
 
GOLDLAKE ITALIA S.p.A.
 
(hereinafter “GOLDLAKE”)
 
(each a ”Party” and collectively the ”Parties”)
 
 
BACKGROUND
 

 
 
Objective
It is the intention and objective of both SOLTERA MINING CORP (“SOLTERA”) and
the GOLDLAKE ITALIA S.p.A. (“GOLDLAKE”) to cooperate in the re-start of the
eluvial exploitation operation and the subsequent completion of the exploration
and resources definition plan for the Soltera Mining sites in the El Torno
project, Argentina (“Exploration”).
 
INCAS MINERALS S.A. (fully owned by SOLTERA MINING CORP.), has option and
agreement with Mr. Antonio Agustin Giulianotti   and Manuel Bernal Mateo on
concession: El Torno Nord (089-B-1996), El Torno Sur (090-B-1996), Mina Manolo
(064-B-1996), Mina Despreciada (127-G-1997) and Mina Palca Ingenio (255-S-1949),
with balances and documents as sent to GOLDLAKE.
 
FABIO MONTANARI, as President and CFO of Soltera Mining Corp., declares and
guarantees that SOLTERA MINING CORP. and Incas Mineral, until 31st May 2010,
have no debts or liabilities save for:
i) not more than 80,000.00 US$ of debts of Soltera Mining Corp towards third
parties and
 
ii) no more than an aggregate of 70,000 US$  of debts that Soltera and Incas
Mineral have towards Fabio Montanari and
 
iii) no more than an aggregate of 313,000.00 US$ of debts of Soltera, for salary
unpaid, towards Fabio Montanari, Kevan Ashworth, and Carlton Parfitt.
 
c) Soltera’s share capital is represented by n. 70.834.473 ordinary shares all
fully paid in, n. 1.968.070 outstanding warrants, and no preferred or other kind
of shares or financial instruments have been issued. No other share subscription
rights of any kind are outstanding.
 
d) Soltera owns, directly or indirectly, the entire share capital of Incas
Mineral, no preferred or other kind of shares or financial instruments have been
issued. No share subscription rights of any kind are outstanding.
 
e) Incas Mineral has only the assets, liabilities, rights and obligations
disclosed in writing to GOLDLAKE
 
FABIO MONTANARI declares and guarantees all documents sent to GOLDLAKE are true
and correct copies of the originals and are not superseded or modified.
 
The above capital increase will be used to achieve the following:
 
1. maintain the property licence option                            $200k
 
2. restructure Soltera’s corporate finance                        $400k
 
3. restart the eluvial gold production                                $600k
 
4. undertake initial test work on the major gold targets    $300k
 
The purpose of these premises to the agreement is to summarize the envisaged
method of cooperation in restructuring the ownership, corporate financing and
activities of Soltera.

 
 
Page - 1

--------------------------------------------------------------------------------

 

   
1. LICENCE PAYMENTS
 

 
Objective
· To maintain the licence rental/purchase option agreement over El Torno for the
next year.
 
· Funding requirement USD200k.
 
Soltera has an option agreement with the mineral title holder over 78 km2 of the
El Torno area which requires annual rental payments.  These annual payments will
be subtracted from any final purchase payment should Soltera wish to buy-out the
mining property.
 
The required payment for the next year is USD200K payable on 30th June 2010.
 
 
2. CORPORATE FINANCE RESTRUCTURING
 
Objective
 
· To return Soltera to the NASDAQ Bulletin Board and prepare the way for listing
on a major exchange.
 
· Funding requirement USD400k.
 
Soltera was reduced to the NASDAQ Pink sheets in October 2008 because the
company accounts were filed late for three successive quarters due to
administrative problems in Vancouver. A British Columbian Cease Trade Order was
put in place in 2009 for the same reasons following the N.I 51.101 rules.
 
Soltera wishes to return to the Bulletin Board at the earliest possible time and
then move to list on a more substantial stock market such as Toronto or AIM
(London).  The initial requirement is to file all outstanding accounts with the
SEC.
 
The funding requirement of USD400k is required in order to cover the costs of
accountants, auditors, lawyers and SEC fees, and also repay some advances made
by the management to keep the company operating.
3. GOLD PRODUCTION
 
 
Objective
· Evaluation of the reserves on surface (eluvial) gold.
 
· Evaluation on the utilization, modification and /or substitution of actual
plant
 
· Funding requirement about USD600k.
 
 
Funding will be required accordingly with new exploration plan that will be
discussed in Board of Directors, after an additional analysis in fourth quarter
of 2010 about reserves and plant engineering.



 
Page - 2

--------------------------------------------------------------------------------

 
4. TESTWORK ON MAJOR GOLD TARGETS
 
 
Objective
· Obtain exploration test work data on the major gold targets that, assuming
positive results, will justify additional fund raising.
 
· Funding requirement USD300k.
 
Six potential open pit target areas have been identified by Soltera’s
geochemical surveys and further exploration will concentrate on these areas.
They appear to contain numerous small gold-bearing quartz veins that, when mined
together with the country rock, could supply very large tonnages averaging more
than 1 gpt gold. There appears to be virtually no overburden (waste) and they
are therefore well suited as targets for major open-pit gold operations.
 
The initial objective is to test for gold in the upper 100 m of the target
areas, and this will include the rich part of the main vein where it passes
through prospective areas.  The work will therefore commence with geophysical
prospecting followed by a programme of diamond drilling over the main anomalous
areas.  We anticipate that at least two shallow diamond drill angle holes into
the gold-bearing vein system will be located next to existing PUMA drill holes
in order to check the previous analytical data.
 
A total of US$300k has been allocated for major gold exploration, but
substantially additional funding will be required given positive results from
the initial exploration data.  Any such future programme will include
geophysical surveys and deeper drilling to test the rich vein mineralization.



CONCLUSIONS
 
The exploration for major deposits and evaluating the eluvial material can be
carried out at the same time over a period of 12 months if funding is made
available.  At the end of this period, the elluvial gold production should be in
full swing and the exploration results should be sufficient to make a strong
case for further investment.
 
Furthermore, the company will be preparing to list on a major exchange and have
no debts or immediate licence payments.
 
The payment schedule required is essentially, USD300k in June and the remaining
accordingly to exploration plan and exploitation plan developed by Board of
Directors but within 1 year from the signing of the agreement.
 
Shareholders’ Value
The Parties will seek to increase and realize the shareholder value of Soltera.
 
CORPORATE FINANCE PROPOSAL

 
 
Capital Increase
 
The Parties agree a progressive capital increase by Goldlake, with an increase
of:
 
1. US$300k at a share issue price of 10 US$c/share before 30th June 2010 (the
“First Tranche”)
 
Goldlake will maintain the exclusive option right to subscribe independently the
remaining two portions of the Capital Increase as follows:
 
2. US$100k at a share issue price of 10 US$c/share before 31st October 2010 (the
“Second Tranche”);
 
3. US$1.100k at a share issue price of 10 US$c/share before 30th June 2011 (the
“Third Tranche”).
 
Goldlake will have no liability towards Soltera or its shareholders in case it
does not subscribe the second or the third part of the Capital Increase.
 
The destination of capital increase will be used exclusively for:
 
1. US$200k paid as of 30th June for the payment of the option expense to the
current owner.
 
2. US$400k for restructuring the corporate finance of Soltera using, as for
US$100k, the remaining amount of the First Tranche.
 
3. US$600k for ramping up the gold operations on the eluvial section of the
property. The proceeds of the Second Tranche (US$ 100.000,00) capital will be
used for exploration.
 
4. US$300k to initiate the major ore body exploration campaign and fund any
possible contingency
 
Should revenue become available from the eluvial gold operation, it shall
primarily be used to fund the rental/purchase payment, exploration expenses and
miscellaneous expenses of INCAS MINERALS.
 

 
 
Page - 3

--------------------------------------------------------------------------------

 
Subsequent Capital Increase
 
 
 
 
Governance
 
 
 
 
 
Each share issued will provide GOLDLAKE with warrants to subscribe two shares at
0,15 US$ for share. The warrants will be exercisable 6 months to 2 years from
completion of the first capital increase. The final aim is let GOLDLAKE reach
relative majority (over Montanari and Ashworth jointly) at the end of the total
increase in share capital
 
From the date of the signature of this agreement, GOLDLAKE has the possibility
of appointing 1 member on the Board of Directors of SOLTERA MINING CORP and of
INCAS MINERAL S.A.; from the date of completion of the US$ 1.500.000,00 increase
GOLDLAKE has the right to appoint other 2 members on the Board of Directors of
SOLTERA MINING CORP and of INCAS MINERAL S.A., one of which Vice President (on a
total of 5 directors) and INCAS MINERAL S.A. (on a total of 5 directors).
 
Fees that are not paid to current Directors are crystallized at May 31, 2010
(Goldlake may require to pay in shares). New Directors on Goldlake’s side will
be appointed by board of Directors of Goldlake.
 
 
Prior Understanding
This Term Sheet and related transaction documents supersede all prior
understandings and agreements, whether written or oral, and constitute the
entire agreement between the Parties hereto relating to the transactions
provided for herein.
 

 
Reservations
This Agreement is construed as a firm engagement of a Party to the respective
other Party.
 
Each of the transactions contemplated herein is subject to the compliance with
any applicable law, rule and regulation, including the rules and regulations of
any competent authority and/or stock exchange.
 
The illegality, invalidity and non-enforceable provision of this document under
the laws of any jurisdiction shall not affect its illegality, validity or
enforceability under the law of any other jurisdiction or provision.
 
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, the remaining provisions will nevertheless
be and remain valid and subsisting and the said remaining provisions will be
construed as if this Agreement had been executed without the illegal, invalid or
unenforceable portion.
 
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, the Parties agree to change the Agreement
without change the sense or the substance of the Agreement according to the
Regulatory Authorities.

 
 
Page - 4

--------------------------------------------------------------------------------

 
TIME LINE
Upon signing this Agreement, the Parties agree that the Capital Increase shall
be immediately resolved upon and offered to Goldlake so that it will be entitled
to subscribe the First Tranche paying an aggregate price of US$300,000, of which
US$200,000 will be used to pay the acquisition option.
 
 
BINDING CLAUSES
  
All clauses are contractual and binding upon the Parties:
 
Applicable Law
This Agreement is governed exclusively by United Kingdom law. Place of venue is
London.





We hereby acknowledge the terms and conditions outlined in the above Agreement.


Dated at Gubbio the 9th day of June 2010


Soltera Mining
Corp                                                                                                GOLDLAKE
ITALIA
Fabio
Montanari                                                                                                           
Giuseppe Colaiacovo
President                                                                                     CEO
/s/ Fabio
Montanari                                                                                                /s/
Giuseppe Colaiacovo
 




Kevan Ashworth
Director
/s/ Kevan Ashworth
 


 
Page - 5

--------------------------------------------------------------------------------

 